DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,4-5,9-10,14-15,17 and 25-26 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Chen et al. (US 10504852 B1, Chen).
Regarding claim 1, Chen discloses a semiconductor package comprising: a first semiconductor chip (Fig. 1, 100; column 2 lines 25-34) including a first wiring structure (Fig. 1, 104; column 2 lines 25-34) ; a first bonding pad (Fig. 1, BP1; column 4 lines 63) and a first alignment key (Fig. 1, AM1; column 4 line 1) provided on the first wiring structure to be spaced apart from each other in a first direction (horizontal); a second semiconductor chip (Fig. 1, 200; column 5 lines 10)  including a second wiring structure (Fig. 1, 204; column 5 lines 35) which is spaced apart from the first semiconductor chip in a second direction (Vertical) different from the first direction and is opposite to the first wiring structure; a second bonding pad (Fig. 1, BP2; column 7 line 9) provided on the second wiring structure and electrically connected to the first bonding pad; and a second alignment key (Fig. 1, AM2; column 7 line 20) which is provided on the second wiring structure to be spaced apart from the second bonding pad in the first direction (horizontal) and does not overlap the first alignment key in the second direction (vertical), wherein the first wiring structure includes a first wiring pattern which is electrically connected to the first bonding pad and does not overlap the first alignment key and the second alignment key in the second direction, and wherein the second wiring structure includes a second wiring pattern which is electrically connected to the second bonding pad and does not overlap the first alignment key and the second alignment key in the second direction.
Regarding claim 2, Chen discloses the semiconductor package of claim 1, wherein the first alignment key (Fig. 1, AM1; column 4 line 1) is spaced apart from the second alignment key  (Fig. 1, AM2; column 7 line 20) and surrounds an outer periphery of the second alignment key from a planar viewpoint.
Regarding claim 4, Chen discloses the semiconductor package of claim 2, wherein the first alignment key  (Fig. 1, AM1; column 4 line 1-27) has an annular shape, and the second alignment key (Fig. 1, AM2; column 6 line 18-53) has a circular shape.
Regarding claim 5, Chen discloses the semiconductor package of claim 2, wherein the first alignment key (Fig. 1, AM1; column 4 line 1-27) has a box shape including an inner wall and an outer wall of a quadrangular shape, and wherein the second alignment key  (Fig. 1, AM2; column 6 line 18-53)  has a quadrangular shape and is provided inside the inner wall of the first alignment key.
Regarding claim 9, Chen discloses the semiconductor package of claim 1, wherein the first alignment key (Fig. 1, AM1; column 4 line 1-27) includes the same material as the first bonding pad. (Fig. 1, BP1; column 4 lines 63-67)
Regarding claim 10, Chen discloses the semiconductor package of claim 9, wherein a thickness of the first alignment key  (Fig. 1, AM1; column 4 line 1-27) in the second direction (vertical) is substantially (roughly) the same as a thickness of the second alignment key (Fig. 1, AM2; column 6 line 18-53) in the second direction.
The drawings disclose AM1 and AM2 as being about the same thickness.
Regarding claim 14, Chen discloses the semiconductor package of claim 1, wherein the first alignment key (Fig. 1, AM1; column 4 line 1-27 Cu) includes a material different from the first bonding pad. (Fig. 1, BP1; column 4 lines 63-67 W)
Regarding claim 17, Chen discloses the semiconductor package of claim 14, wherein the second bonding pad (Fig. 1, BP2; column 7 line 9 W) includes the same material as the first bonding pad (Fig. 1, BP1; column 4 lines 63-67 W), and wherein the second alignment key (Fig. 1, AM2; column 6 line 18-53 Cu) includes a material different from the second bonding pad.
Regarding claim 25, Chen discloses the semiconductor package of claim 1, wherein the first semiconductor chip (Fig. 1, 100; column 2 lines 25-34) further includes a first penetration electrode (Fig. 1, BV1; column 4 lines 62-67) which penetrates the first semiconductor chip and is electrically connected to the first wiring structure (Fig. 1, 204; column 5 lines 35), and wherein the second semiconductor chip further includes a second penetration electrode (Fig. 1, BV2; column 5 lines 60-64) which penetrates the second semiconductor chip (Fig. 1, 200; column 5 lines 10) and is electrically connected to the second wiring structure (Fig. 1, 204; column 5 lines 35).
Regarding claim 26, Chen discloses the semiconductor package of claim 25, wherein the first alignment key (Fig. 1, AM1; column 4 line 1-27) includes a first sub-alignment key (left of BV1) and a second sub- alignment key (right of BV1)spaced apart from each other in the first direction (horizontal), and wherein the first penetration electrode (Fig. 1, BV1; column 4 lines 62-67)  is provided between the first sub-alignment key and the second sub-alignment key.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 10504852 B1, Chen).
Regarding claim 15, Chen discloses the semiconductor package of claim 14, but is silent on wherein the thickness of the first alignment key in the second direction is different from a thickness of the first bonding pad  in the second direction.
Chen does not specifically state the relative thickness between the first alignment key and the first bonding pad. However, Chen discloses the pattern number, pattern size and shape of each of the first alignment mark AM1 and the second alignment mark AM2 can be designed as needed. 
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to make an alignment mark less (different) thick than a bond pad to use less material since it is only used for alignment purposes. Also, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04 IV A
Regarding claim 18, Chen discloses the semiconductor package of claim 17, wherein the thickness of the second alignment key in the second direction is different from the thickness of the second bonding pad in the second direction.
Chen does not specifically state the relative thickness between the second alignment key and the second bonding pad. However, Chen discloses the pattern number, pattern size and shape of each of the first alignment mark AM1 and the second alignment mark AM2 can be designed as needed. 
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to make an alignment mark less (different) thick than a bond pad to use less material since it is only used for alignment purposes. Also, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04 IV A
Allowable Subject Matter
Claims 32,33,36,38-40,45, 47 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
The most relevant prior art, US 10504852 B1 and US 9548290 B2 fail disclose the following features in combination with the rest of the claim limitations. 
Regarding claim 32, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " wherein a surface on which the first alignment key and the first wiring structure are in contact forms a same plane as a surface on which the first bonding pad and the first wiring structure are in contact, wherein a surface on which the second alignment key and the second wiring structure are in contact forms a same plane as a surface on which the second bonding pad and the second wiring structure are in contact,… and an opening which penetrates the alignment part and exposes at least a part of the first wiring structure, and wherein the second alignment key overlaps the opening in the second direction and does not overlap the alignment part in the second direction.”, as recited in Claim 32, with the remaining features.
Regarding claim 45, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " a second passivation layer which includes a second bonding pad directly joined to the first bonding pad, a second alignment key …the second passivation layer being directly joined to the first passivation layer;”, as recited in Claim 45, with the remaining features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816